3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a brake subsystem configured to reduce a rotational velocity of the cylindrical screen to cause relative motion between the cylindrical screen and the skin surface.”  If there is rotational velocity of the screen that is being reduced, inherently the screen is already in motion.   How does reducing or braking the velocity cause motion between the screen and the skin surface, if the screen is already moving and the skin is stationary?  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 13-14, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page (U.S. Patent 2,418,722).  In regards to claim 1, as best understood, Page discloses a shaving apparatus comprising: a cylindrical screen (outer cutter head 20) comprising an outer surface (21 skin surface), an inner surface (21 facing blade 30) defining a cavity (for inner cutter head 30), and a plurality of openings (perforations 21), the screen being rotatable about a rotational axis (e.g. axis of shaft 35); a cutting component (inner cutter 30) comprising one or more cutting blades (perforations 31) located within the cavity of the cylindrical screen (20), the cutting blades (31) configured to cut hairs that pass through the openings (21) in the cylindrical screen (20); wherein upon placing the outer surface of the cylindrical screen into surface contact with a skin surface and moving the shaving apparatus along the skin surface, the cylindrical screen (20) rotates about the rotational axis; and a brake sub-system (spring loaded roller 45) configured to reduce a rotational velocity of the cylindrical screen (e.g. to zero or alternatively dependent on the braking pressure do to the pressure of the outer head against the skin) to cause relative motion between the cylindrical screen and the skin surface as the shaving apparatus is moved along the skin surface (sliding relative motion / increased braking pressure after the braking pressure is first relieved and then the roller 45 is urged back towards the shoe41; see col. 2, lines 32-55 ).  
In regards to claim 2, Page discloses wherein the cylindrical screen (20) is a foil screen having a thickness of less than 0.1mm.  
In regards to claim 3, Page discloses a head portion (20/30) comprising the cylindrical screen (20) and the cutting component (30) and a handle portion (5) coupled to the head portion and configured for gripping by a user.  
In regards to claim 6, Page discloses wherein the head portion further comprises a mounting portion (sleeve 15), the cylindrical screen (20) rotatably coupled to the mounting portion.  
In regards to claim 7, Page discloses wherein the cylindrical screen (20) is freely rotatable relative to the mounting portion (15).  
In regards to claim 8, Page discloses wherein the cylindrical screen (20) is not operably coupled to a motor (M).  
In regards to claim 9, Page discloses wherein the cylindrical screen (20) is made to rotate about the rotational axis (e.g. axis of 15) manually due to a linear movement of the shaving apparatus along the skin surface (col. 2, lines 43-46).  
In regards to claim 13, Page discloses a head portion (20/30) of a shaving apparatus comprising: a mounting portion (15); a cylindrical screen (20) comprising a plurality of openings (21), the cylindrical screen (20) rotatably coupled to the mounting portion (15) so as to be rotatable about a rotational axis; a brake sub-system (40/45) coupled to the cylindrical screen and configured to intermittently reduce a rotational velocity of the cylindrical screen (20; by applying pressure to 15; fig. 1); and a cutting component (30) comprising one or more cutting blades(31), the cutting component configured to cut hairs that pass through the openings (21) in the cylindrical screen.  
In regards to claim 14, Page discloses wherein the cylindrical screen (20) is configured to rotate about the rotational axis, relative to the mounting portion (15), in response to a linear force being applied thereto.  
In regards to claim 17, Page discloses a method of shaving comprising: pressing a cylindrical screen (20) (fig. 3) of a shaving apparatus into contact with a skin surface (S), the cylindrical screen comprising a plurality of openings (21) that allow hairs on the skin surface to pass through the cylindrical screen; moving the shaving apparatus along the skin surface while the cylindrical screen is in surface contact with the skin surface, thereby causing the cylindrical screen of the shaving apparatus to rotate about a rotational axis; intermittently reducing a rotational velocity of the cylindrical screen with a brake sub- system that is operably coupled to the cylindrical screen (reducing pressure applied to the skin); and cutting the hairs that pass through the cylindrical screen (21) with a cutting component (31).  
In regards to claim 19, Page discloses wherein there is intermittent relative motion between the cylindrical screen and the skin surface as the shaving apparatus is moved along the skin surface.  
In regards to claim 20, Page discloses wherein the cylindrical screen (20) rotates about the rotational axis entirely due to the movement of the shaving apparatus along the skin surface while the cylindrical screen is in surface contact with the skin surface.

Claims 1-4, 6-9, 13-14, and 17- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauss (U.S. Patent 3,949,469).  As best understood, In regards to claim 1, as best understood, Brauss discloses a shaving apparatus comprising: a cylindrical screen (foil 711) comprising an outer surface (711 outer skin surface), an inner surface (711 facing blade head 109) defining a cavity (for inner cutter head 709; fig. 4), and a plurality of openings (foil perforations), the screen being rotatable about a rotational axis (e.g. axis of 709); a cutting component (709) comprising one or more cutting blades (attached to 709; fig. 7) located within the cavity of the cylindrical screen (711), the cutting blades configured to cut hairs that pass through the openings (foil openings) in the cylindrical screen (711); wherein upon placing the outer surface of the cylindrical screen into surface contact with a skin surface and moving the shaving apparatus along the skin surface, the cylindrical screen (711) rotates about the rotational axis; and a brake sub-system (pressure spring 729) configured to reduce a rotational velocity of the cylindrical screen (729 applies pressure to the blade head 709 to press against the shearing foil 711 increasing the frictional pressure to the shearing foil) to cause relative motion between the cylindrical screen (711) and the skin surface (709) as the shaving apparatus is moved along the skin surface (as the shaver moves along the skin surface there will be relative motion between the screen and the skin surface).  
In regards to claim 2, Brauss discloses wherein the cylindrical screen (711) is a foil screen having a thickness of less than 0.1mm.  
In regards to claim 3, Brauss discloses a head portion (711/709) comprising the cylindrical screen (711) and the cutting component (709) and a handle portion (701) coupled to the head portion and configured for gripping by a user.  
In regards to claim 4, Brauss discloses: a power source (AC); and an electric motor (702) operably coupled to the power source and to the cutting component to oscillate the cutting component along a cutting axis to cut hairs that pass through the openings in the cylindrical screen. 
In regards to claim 6, Brauss discloses wherein the head portion further comprises a mounting portion (307), the cylindrical screen (711) rotatably coupled to the mounting portion.  
In regards to claim 7, Brauss discloses wherein the cylindrical screen (711) is freely rotatable relative to the mounting portion (721).  
In regards to claim 8, Brauss discloses wherein the cylindrical screen (711) is not operably coupled to a motor (702; free to rotate).  
In regards to claim 9, Brauss discloses wherein the cylindrical screen (711) is made to rotate about the rotational axis (e.g. axis of 709) manually due to a linear movement of the shaving apparatus along the skin surface (“freely rotatable” col. 2, line 25).  
In regards to claim 13, Brauss discloses a head portion (709/711) of a shaving apparatus comprising: a mounting portion (721; a cylindrical screen (711) comprising a plurality of openings (foil perforations), the cylindrical screen (711) rotatably coupled to the mounting portion (721) so as to be rotatable about a rotational axis; 22WO 2020/152674PCT/IL2020/050079 a brake sub-system (712) coupled to the cylindrical screen and configured to intermittently reduce a rotational velocity of the cylindrical screen (711; by applying pressure to 709 against 711; fig. 7); and a cutting component (30) comprising one or more cutting blades(709), the cutting component configured to cut hairs that pass through the openings (711) in the cylindrical screen.  
In regards to claim 14, Brauss discloses wherein the cylindrical screen (711) is configured to rotate about the rotational axis, relative to the mounting portion (721), in response to a linear force being applied thereto.  
In regards to claim 17, Brauss discloses a method of shaving comprising: pressing a cylindrical screen (711) (fig. 7) of a shaving apparatus into contact with a skin surface (S), the cylindrical screen comprising a plurality of openings (711) that allow hairs on the skin surface to pass through the cylindrical screen; moving the shaving apparatus along the skin surface while the cylindrical screen is in surface contact with the skin surface, thereby causing the cylindrical screen of the shaving apparatus to rotate about a rotational axis (freely rotatable); intermittently reducing a rotational velocity of the cylindrical screen with a brake sub-system that is operably coupled to the cylindrical screen (reducing pressure applied to the skin); and cutting the hairs that pass through the cylindrical screen (711) with a cutting component (709).  
In regards to claim 18, Brauss discloses powering a motor (702) of the shaving apparatus to cause the cutting component (709) of the shaving apparatus to oscillate along a linear axis to facilitate cutting of the hairs by the cutting component (see abstract).
In regards to claim 19, Brauss discloses wherein there is intermittent relative motion between the cylindrical screen (711) and the skin surface (S) as the shaving apparatus is moved along the skin surface.  
In regards to claim 20, Brauss discloses wherein the cylindrical screen (711) rotates about the rotational axis entirely due to the movement of the shaving apparatus along the skin surface while the cylindrical screen is in surface contact with the skin surface (freely rotatable)

Claims 4, 10-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauss (U.S. Patent 3,949,469) in view of Zak   Brauss discloses the claimed invention but is silent as to how the power is turned on/off.  Attention is further the Zak motorized shaving apparatus.  Zak discloses that it is known to use a battery (paragraph [0048]) to power the shaver motor and to use a slide switch/button 108 (paragraph [0052]) to turn the motor on and off that is mounted on the handle.  It similarly would have been obvious to one having ordinary skill in the art to have powered the Brauss motor with an internal battery that was activated with a switch to control the power to the motor and the shaving blades that allowed the shaver to be used without a power outlet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

66